UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2066



MWAZINDO KUDRA MAJALIWA,

                                                       Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                       Respondent.


           On Petition for Review of an Order of the
                  Board of Immigration Appeals
                          (A78-603-579)


Submitted: May 30, 2007                       Decided: July 9, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICE OF ENOW AND PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, J. Max Weintraub, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mwazindo       Kudra    Majaliwa,        a    native    and       citizen    of

Tanzania,    petitions       for    review     of     an   order    of     the    Board    of

Immigration       Appeals    (“Board”),        affirming         without    opinion       the

immigration       judge’s     denial      of    her    applications         for    asylum,

withholding of removal, and protection under the Convention Against

Torture. Because the Board affirmed under its streamlined process,

see   8   C.F.R.    §     1003.1(e)(4)       (2006),       the   immigration       judge’s

decision    is     the    final     agency     determination.            See     Camara    v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).

             In her petition for review, Majaliwa maintains that she

met her burden of proving her eligibility for asylum.                            To obtain

reversal of a determination denying eligibility for relief, an

alien     “must    show    that     the   evidence         [s]he    presented      was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                INS v. Elias-Zacarias, 502 U.S.

478 (1992).       We have reviewed the evidence of record and conclude

that Majaliwa fails to show that the evidence compels a contrary

result.

             Additionally, we uphold the denial of Majaliwa’s request

for withholding of removal under 8 U.S.C. § 1231(b)(3) (2000).

“Because the burden of proof for withholding of removal is higher

than for asylum — even though the facts that must be proved are the

same — an applicant who is ineligible for asylum is necessarily


                                          - 2 -
ineligible for withholding of removal.”      Camara, 378 F.3d at 367.

Because Majaliwa fails to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.           In

addition, we uphold the finding that Majaliwa failed to establish

that it was more likely than not that she would be tortured if

removed to Tanzania.   See 8 C.F.R. § 1208.16(c)(2) (2006).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -